Luke, J.
The defendant’s conviction of assisting a prisoner to escape from the custody of an officer was amply authorized by the evidence.
In the motion for a new trial it is alleged that the court erred in refusing a motion for continuance based on the absence of a witness. The evidence on the motion to continue shows that the absent witness was a fugitive from justice, and that the case had previously been continued on account of his absence. The trial judge did not abuse his discretion in refusing a continuance.
The motion for a new trial was properly overruled.

Judgment affirmed.

Broyles, C. J., and Jenkins, P. •/., concur.